                                                                            Joseph H. Mizrahi – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                          E: joseph@cml.legal | W: cml.legal




                                                                July 1, 2021


VIA ECF
Hon. Judge Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:   Sanchez v. HYKSO Inc.; Case No: 1:21-cv-04035-LGS

Dear Judge Schofield,

       The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff”) in the above-
referenced matter.

        The initial conference for this matter is set for July 8, 2021, at 10:40 a.m. It is now July 1,
2021, and Defendant has yet to appear. Defendant’s answer was due June 2, 2021. Plaintiff is in the
process of obtaining a Certificate of Default from the Clerk of the Court as to Defendant, HYKSO
Inc., and will promptly be moving the Court for a Default Judgment in accordance with its Individual
Rules.

        In light of the above, the undersigned requests that the July 8th Conference be adjourned
sine die, and further requests that Plaintiff be granted an additional 30 days in which to both obtain
said Certificate of Default and present the Court with an Order to Show Cause for default judgment
if Defendant fails to appear.

       Thank you for your time and consideration of the above request.


  The application is GRANTED. The initial conference     Respectfully submitted,
  scheduled for July 8, 2021, (Dkt. No. 5), is ADJOURNED
  sine die. By August 6, 2021, Plaintiff shall move for  /s/ Joseph H. Mizrahi__
  default judgment according to the procedures set forth Joseph H. Mizrahi, Esq.
  in Attachment A of the Individual Rules.

  The Clerk of Court is respectfully directed to close the
  motion at docket no. 7.

  Dated: July 2, 2021
         New York, New York
